UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File No. 1-9035 Pope Resources, A Delaware Limited Partnership (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State of Organization) (IRS Employer I.D. No.) 19245 Tenth Avenue NE, Poulsbo, WA 98370 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code: (360) 697-6626 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Depositary Receipts (Units) NASDAQ Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period than the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Act). YesoNo x At June 30, 2011, the aggregate market value of the non-voting equity units of the registrant held by non-affiliates was approximately $141,717,000. The number of the registrant’s limited partnership units outstanding as of February 17, 2012 was 4,410,226. Documents incorporated by reference: None Pope Resources, A Delaware Limited Partnership Form 10-K For the Fiscal Year Ended December 31, 2011 Index Part I Page Item 1. Business 3 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 20 Item 4. Mine Safety Disclosures 20 Part II Item 5. Market for Registrant’s Units, Related Security Holder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplementary Data 53 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 78 Item 9A. Controls and Procedures 78 Item 9B. Other Information 79 Part III Item 10. Directors and Executive Officers of the Registrant 80 Item 11. Executive Compensation; Compensation Discussion & Analysis 84 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters 95 Item 13. Certain Relationships and RelatedTransactions 97 Item 14. Principal Accountant Fees and Services 98 Part IV Item 15. Exhibits, Financial Statement Schedule 98 Signatures 2 PART I Item 1.
